410 F.2d 395
Mae M. JACKSON, Appellant,v.The AMERICAN MUTUAL FIRE INSURANCE COMPANY, Appellee.
No. 13090.
United States Court of Appeals Fourth Circuit.
Argued April 9, 1969.Decided May 8, 1969.

William D. Sabiston, Jr., Carthage, N.C., for appellant.
Fred Bynum, Jr., Rockingham, N.C.  (James D. Blount, Jr., and Leath, Bynum, Blount & Hinson, Rockingham, N.C., on the brief) for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
A homeowners policy was issued to Mae M. Jackson by the American Mutual Fire Insurance Company, among the terms of which she was insured against loss to her property, in the Town of Robbins, North Carolina, by 'explosion' or by 'accidental discharge, leakage or overflow of water or steam from within a plumbing, heating, or air conditioning system or domestic appliance'.  After a heavy rainfall on February 15, 1966, while the insurance was in effect, sewage from the municipal sewerage system backed up into the plaintiff's dwellinghouse, through her private sewer line, and seriously damaged her property.


2
In the insured's suit against the company, after it declined to indemnify her, the insurer pleaded the policy's clause excluding from coverage 'loss caused by, resulting from, contributed to or aggravated by * * * water which backs up through sewers or drains'.


3
The defense was upheld and the action dismissed by the District Judge, after a jury-waived trial.  His decision rests upon findings of fact and conclusions of law stated in an opinion evincing entire familiarity with the record and complete grasp of the issues.  Jackson v. American Mutual Fire Insurance Company, 299 F. Supp. 151 (M.D.N.C.1968).  We affirm on this opinion.


4
Affirmed.